                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
 1                                                            EASTERN DISTRICT OF WASHINGTON



 2                                                            Nov 06, 2019
                                                                   SEAN F. MCAVOY, CLERK
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 KRISTIN WICKSTROM (F/K/A                        No. 2:16-cv-00197-SAB
 9 KRISTIN VAN SLOUN),
10               Plaintiff,
11               v.                                ORDER OF DISMISSAL
12 MONTEREY FINANCIAL SERVICES,
13 INC., d/b/a MONTEREY COLLECTION
14 SERVICES, a California corporation,
15               Defendant.
16
17        Before the Court is the parties’ Stipulated Motion and Order of Dismissal
18 with Prejudice, ECF No. 18. The parties stipulate and request the Court dismiss
19 this matter with prejudice, and without costs or attorney fees to any party. Pursuant
20 to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds
21 good cause to accept the stipulation and enter it into the record.
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER OF DISMISSAL Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulated Motion and Order of Dismissal with Prejudice,
 3 ECF No. 18, is ACCEPTED and ENTERED into the record.
 4        2. This matter is DISMISSED with prejudice and without costs or attorney
 5 fees to any party.
 6        3. Any pending motions are dismissed as moot.
 7        4. The trial date and any remaining pretrial deadlines are stricken
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, to provide copies to counsel, and close this file.
10        DATED this 6th day of November 2019.
11
12
13
14
15
16
                            Stanley A. Bastian
                        United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER OF DISMISSAL Ԅ 2
